      Case 4:18-cv-03700 Document 8 Filed on 12/31/18 in TXSD Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ROOR INTERNATIONAL BV, a Foreign                 §
Corporation, and SREAM, INC., a                  §
California Corporation.                          §
                                                 §
      Plaintiffs,                                §
                                                 §
v.                                               §          CIVIL ACTION NO. 4:18-CV-03700
                                                 §
                                                 §                                          JURY
                                                 §
HIGH TIMES and JOE DOE,                          §
                                                 §
        Defendants.                              §

              DEFENDANT HIGH TIMES’ ORIGINAL ANSWER TO
       PLAINTIFFS’ COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

        Defendant, HIGH TIMES, (“High Times”) answers the Complaint for Injunctive Relief

and Damages filed by Plaintiffs ROOR INTERNATIONAL BV, (“RooR Int’l”), and SREAM,

INC., (“Sream”), as follows:

A.      Response to Allegations Contained in Plaintiffs’ complaint for Injunctive Relief and
        Damages

                                       Jurisdictional Allegations

        1.      Defendant denies that Plaintiffs have a valid claim against Defendants under the

Lanham Act. Otherwise, Defendant does not deny that the Court has jurisdiction over the claims

asserted by Plaintiffs in this suit.

        2.      Defendant denies that Plaintiffs have a valid claim against Defendants for

trademark infringement, counterfeiting, and false designation of origin and unfair competition

pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a). Otherwise, Defendant does not

deny that the Court has jurisdiction over the claims asserted by Plaintiffs in this suit.



                                                                                                   1
      Case 4:18-cv-03700 Document 8 Filed on 12/31/18 in TXSD Page 2 of 13




       3.      Defendant admits that it is subject to the jurisdiction of this Court. Otherwise

denied as Defendant is not making an appearance on behalf of any other party to this suit.

                                             Venue

       4.      Defendant does not challenge the venue of this suit.

                                             Parties

       5.      Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 5 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       6.      Defendant is without information or knowledge sufficient to form a belief as the

truth of the allegations in Paragraph 6 of Plaintiffs’ Complaint for Injunctive Relief and Damages

and the allegations are therefore denied.

       7.      Defendant states only that High Times is an entity doing business under Mal

International, Inc., a Texas corporation, with its principal place of business located at 6881 S.

Gessner Road, Houston, Texas 77036. Defendant denies all remaining allegations in Paragraph

7.

       8.      Defendant denies the allegations in Paragraph 8 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

                                  Facts Common to All Counts

       9.      Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 9 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       10.     Defendant is without information or knowledge sufficient to form a belief as to



                                                                                                 2
     Case 4:18-cv-03700 Document 8 Filed on 12/31/18 in TXSD Page 3 of 13



the truth of the allegations in Paragraph 10 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       11.    Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 11 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       12.    Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 12 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       13.    Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 13 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       14.    Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 14 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       15     Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 15 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       16.    Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 16 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       17.    Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 17 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.



                                                                                              3
      Case 4:18-cv-03700 Document 8 Filed on 12/31/18 in TXSD Page 4 of 13



       18.     Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 18 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       19.     Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 19 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       20.     Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 20 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       21.     Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 21 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       22.     Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in the first two sentences of Paragraph 22 of Plaintiffs’ Complaint for

Injunctive Relief and Damages and the allegations are therefore denied. Defendant denies the

remainder of the allegations in Paragraph 22 of Plaintiffs’ Complaint for Injunctive Relief and

Damages.

       23.     Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 23 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

                Defendants’ Alleged Counterfeiting and Infringing Activities

       24.     Defendant denies the allegations in Paragraph 24 of Plaintiffs’ Complaint for

Injunctive Relief and Damages. Further, if in fact the one product which is depicted in the



                                                                                                  4
      Case 4:18-cv-03700 Document 8 Filed on 12/31/18 in TXSD Page 5 of 13



photograph attached as exhibits to Plaintiffs’ Complaint for Injunctive Relief and Damages (Doc.

1-6 at Page 5 of 5) is in fact a counterfeit product purchased from the retail facility located at

6881 S. Gessner Road, Houston, Texas 77036, Defendant was unaware that the product was a

counterfeit when it was purchased, marketed, and sold.

       25.     Defendant denies the allegations in Paragraph 25 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       26.     Defendant denies the allegations in Paragraph 26 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       27.     Defendant denies the allegations in Paragraph 27 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       28.     Defendant denies the allegations in Paragraph 28 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       29.     Defendant denies the allegations in Paragraph 29 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       30.     Defendant denies the allegation in Paragraph 30 of Plaintiffs’ Complaint for

Injunctive Relief and Damages that Defendants have sold counterfeit goods. Otherwise,

Defendant is without information or knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 30 of Plaintiffs’ Complaint for Injunctive Relief and Damages and the

allegations are therefore denied.

       31.     Defendant denies the allegation in Paragraph 31 of Plaintiffs’ Complaint for

Injunctive Relief and Damages that Defendants have sold counterfeit goods. Otherwise,

Defendant is without information or knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 31 of Plaintiffs’ Complaint for Injunctive Relief and Damages and the



                                                                                                 5
      Case 4:18-cv-03700 Document 8 Filed on 12/31/18 in TXSD Page 6 of 13



allegations are therefore denied.

       32.     Defendant denies the allegation in Paragraph 32 of Plaintiffs’ Complaint for

Injunctive Relief and Damages that Defendants have sold counterfeit goods. Otherwise,

Defendant is without information or knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 32 of Plaintiffs’ Complaint for Injunctive Relief and Damages and the

allegations are therefore denied.

       33.     Defendant denies the allegation in Paragraph 33 of Plaintiffs’ Complaint for

Injunctive Relief and Damages that Defendants have sold counterfeit goods. Otherwise,

Defendant is without information or knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 33 of Plaintiffs’ Complaint for Injunctive Relief and Damages and the

allegations are therefore denied.

       34.     Defendant denies the allegations in Paragraph 34 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       35.     Defendant denies the allegations in Paragraph 35 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       36.     Defendant denies the allegations in Paragraph 36 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       37.     Defendant denies the allegations in Paragraph 37 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       38.     Defendant denies the allegations in Paragraph 38 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       39.     Defendant denies the allegations in Paragraph 39 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.



                                                                                               6
     Case 4:18-cv-03700 Document 8 Filed on 12/31/18 in TXSD Page 7 of 13



       40.      Defendant denies the allegations in Paragraph 40 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       41.      Defendant denies the allegations in Paragraph 41 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       42.      Defendant denies the allegations in Paragraph 42 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       43.      Defendant denies the allegations in Paragraph 43 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       44.      Defendant denies the allegations in Paragraph 44 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       45.      Defendant denies the allegations in Paragraph 45 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       46.      Defendant denies the allegations in Paragraph 46 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       47.      Defendant denies the allegations in Paragraph 47 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

                                       Count One
             Federal Trademark Counterfeiting and Infringement, 15 U.S.C. § 1114

       48.      Defendant hereby incorporates by reference its responses to the allegations

contained in Paragraphs 1-47 of Plaintiffs’ Complaint for Injunctive Relief and Damages as set

forth above.

       49.      Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 49 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

                                                                                              7
     Case 4:18-cv-03700 Document 8 Filed on 12/31/18 in TXSD Page 8 of 13



       50.    Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 50 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       51.    Defendant denies the allegations in Paragraph 51 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       52.    Defendant denies the allegations in Paragraph 52 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       53.    Defendant denies the allegations in Paragraph 53 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       54.    Defendant denies the allegations in Paragraph 54 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       55.    Defendant denies the allegations in Paragraph 55 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       56.    Defendant denies the allegations in Paragraph 56 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       57.    Defendant denies the allegations in Paragraph 57 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       58.    Defendant denies the allegations in Paragraph 58 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       59.    Defendant denies the allegations in Paragraph 59 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       60.    Defendant denies the allegations in Paragraph 60 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.



                                                                                              8
     Case 4:18-cv-03700 Document 8 Filed on 12/31/18 in TXSD Page 9 of 13



       61.     Defendant denies the allegations in Paragraph 61 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

                                     Count Two
                  Federal Trademark Counterfeiting, 15 U.S.C. § 1116(d)

       62.     Defendant hereby incorporates by reference its responses to the allegations

contained in Paragraphs 1-44 of Plaintiffs’ Complaint for Injunctive Relief and Damages as set

forth above.

       63.     Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 63 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       64.     Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 64 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       65.     Defendant denies the allegations in Paragraph 65 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       66.     Defendant denies the allegations in Paragraph 66 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       67.     Defendant denies the allegations in Paragraph 67 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       68.     Defendant denies the allegations in Paragraph 68 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       69.     Defendant denies the allegations in Paragraph 69 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       70.     Defendant denies the allegations in Paragraph 70 of Plaintiffs’ Complaint for

                                                                                              9
     Case 4:18-cv-03700 Document 8 Filed on 12/31/18 in TXSD Page 10 of 13



Injunctive Relief and Damages.

       71.     Defendant denies the allegations in Paragraph 71 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       72.     Defendant denies the allegations in Paragraph 72 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       73.     Defendant denies the allegations in Paragraph 73 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

                                      Count Three
     Federal False Designation of Origin and Unfair Competition, 15 U.S.C. § 1125(a)

       74.     Defendant hereby incorporates by reference its responses to the allegations

contained in Paragraphs 1-46 of Plaintiffs’ Complaint for Injunctive Relief and Damages as set

forth above.

       75.     Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 75 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       76.     Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 76 of Plaintiffs’ Complaint for Injunctive Relief and

Damages and the allegations are therefore denied.

       77.     Defendant denies the allegations in Paragraph 77 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       78.     Defendant denies the allegations in Paragraph 78 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

       79.     Defendant denies the allegations in Paragraph 79 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

                                                                                             10
     Case 4:18-cv-03700 Document 8 Filed on 12/31/18 in TXSD Page 11 of 13



        80.    Defendant denies the allegations in Paragraph 80 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

        81.    Defendant denies the allegations in Paragraph 81 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

        82.    Defendant denies the allegations in Paragraph 82 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

        83.    Defendant denies the allegations in Paragraph 83 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

        84.    Defendant denies the allegations in Paragraph 84 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

        85.    Defendant denies the allegations in Paragraph 85 of Plaintiffs’ Complaint for

Injunctive Relief and Damages.

B.      General Denial of Allegations in Plaintiffs’ Complaint for Injunctive Relief

        86.     As authorized by FED. R. CIV. P. 8, Defendant generally denies that it is liable to

Plaintiffs.

C.      Affirmative Defenses

        87.    The alleged claims, and each of them, fail to state facts upon which relief can be

granted.

        88.    The    causes     of    action    alleged     in    Plaintiffs’   Complaint     for

Injunctive Relief and Damages are barred by the applicable statute of limitations period,

including the four-year statute of limitations specified in Texas Civil Practice and Remedies

Code, Chapter 16.

        89.    The alleged conduct of High Times, if any, is justified and/or privileged.



                                                                                                11
     Case 4:18-cv-03700 Document 8 Filed on 12/31/18 in TXSD Page 12 of 13



       90.       Plaintiff is not entitled to any injunctive or equitable relief because it has adequate

remedy at law.

       91.       All of Plaintiff’s state law claims are barred to the extent they rely on claims

which are preempted by 15 U.S.C. § 1114 et seq. and 15 U.S.C. § 1125.

       92.       Defendant additionally pleads the “open sale” doctrine and associated defenses as

identified and sustained in John Paul Mitchell Sys. v. Randalls Food Mkts., 17 S.W.3d 721 (Tex.

App. – Austin 2000, pet. dism’d w.o.j.).

       93.       Defendant reserves the right to amend its answer, to raise additional defenses

against Plaintiffs upon close of discovery or in compliance with the Court’s scheduling order.

D.     Claim for Attorney’s Fees

       94.          Plaintiffs’ claims have no merit. Accordingly, Defendant is entitled to an award

of reasonable attorney’s fees incurred in defense of this action pursuant to 15 U.S.C. § 1117(a).

E.     Prayer for Relief

       95.       Defendant denies that Plaintiffs are entitled to any of the relief sought by way of

Plaintiffs’ Complaint for Injunctive Relief and Damages.

       Defendant HIGH TIMES respectfully prays that Plaintiffs take nothing by reason of this

suit against it, that Plaintiffs’ suit be dismissed with prejudice, that all costs be assessed against

Plaintiffs, and that Defendant be awarded such further relief, both general and special, at law or

in equity, to which it may be justly entitled.




                                                                                                     12
     Case 4:18-cv-03700 Document 8 Filed on 12/31/18 in TXSD Page 13 of 13




DATED: December 31, 2018.

                                            Respectfully submitted,

                                            WILLIAM F. HARMEYER & ASSOCIATES, P.C.



                                            /s/William F. Harmeyer
                                            William F. Harmeyer
                                            State Bar No. 09019000
                                            Federal No. 149
                                            945 McKinney, #644
                                            Houston, Texas 77002
                                            Telephone: (713) 270-5552
                                            Email: wharmeyer@harmeyerlaw.com
                                            Attorney for Defendant,
                                            High Times.


                                 CERTIFICATE OF SERVICE

       On December 31, 2018, I electronically submitted the foregoing document with the Clerk
of the Court for the U.S. District, Southern District of Texas, using the electronic case filing
system of the Court. I hereby certify that I have served all counsel of record electronically, as
authorized by Federal Rule of Civil Procedure 5(b)(2), including the following:

       Andrew K. Jacoby
       Scott, Vicknair, Hair, & Checki, LLC
       909 Poydras Street, Suite 1100
       New Orleans, Louisiana 70112
       Via Email: jacoby@svhclaw.com
       Attorney for Plaintiffs



                                            /s/William F. Harmeyer
                                            William F. Harmeyer




                                                                                              13
